Title: From Thomas Jefferson to Arthur S. Brockenbrough, 20 October 1820
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


            Th:J. to mr Brockenborough.
            
              
              Oct. 20. 20.
            
          I think the raising the windows above the floor will be proper for the reason you mention. with respect to the arches & entablature of Hotel A. there would be 3. modes of doing it. 1. to make the arches of the width of those of the dormitories. but this would make the piers too heavy. 2. to raise the  entablatures as you propose, the objection to which is the breaking the line of the entablature. 3. to lower the arches of the hotel by making them  semioval , to wit 1. I.  lower than the semicircle would be.  certain that I comprehend exactly your difficulty I leave the 2. last modes to yourself, having a better opinion myself of the 3d your decision on this will perhaps determine you whether to let the entabl. of the dormitories finish against the flank of A.I approve of enlarging the flank arches to the width of those in front to give a better view of the internal range. I wish you may buy the tinner it will save great expence at first and be ready for repairs. money will be on hand as soon as the literary board can have a meeting. friendly salutations